Field, J.
The motion for a new trial was addressed to the discretion of the Superior Court, unless, upon the admitted facts, the defendant was entitled, as matter of law, to a new trial. Nichols v. Nichols, 136 Mass. 256.
By the words “ a copy of the judgment,” in the Pub. Sts. c. 154, § 61, is meant such a copy of the record as includes the substance of the complaint, and the judgment entered on it; a copy of the judgment without the substance of the charge would be unintelligible. An attested copy of the complaint was properly allowed to go to the jury. It seems that it is the practice to send up a copy of the complaint, in addition to the substance of the charge which is contained in the copy of the judgment, in order that this copy of the complaint may be given to the jury, *483and that the jury may not be prejudiced by the judgment of the court below. Commonwealth v. Crawford, 111 Mass. 422. See Commonwealth v. Nash, 135 Mass. 541.
The exceptions find that the “ court fully instructed the jury as to what would constitute an adulteration under said statute,” to which no exceptions were taken; and that the only issue on adulteration was “ whether or not the milk contained less than thirteen per cent of solids or more than eighty-seven per cent of water.” By “ solids ” was of course meant milk solids, and by “ water ” watery fluid.
It cannot be presumed, without evidence, that the jury would take the law from the copy of the complaint, and not from the court, or that, if they read the copy of the complaint, they would not detect the mistake of writing “thirtee” for “thirteen.” The court below, in overruling the motion, must have been of the opinion that the defendant had not been prejudiced; and the mistake has no such tendency to mislead the jury that, as matter of law, a new trial should be granted.

Exceptions overruled.